Citation Nr: 1403516	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for stress-related central retinitis serosa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which granted service connection for stress-related central retinitis serosa and assigned a noncompensable (zero percent) disability rating.

In an August 2012 decision, the Board denied a compensable disability rating for stress-related central retinitis serosa.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated the August 2012  decision denying a compensable evaluation for stress-related central retinitis serosa, and remanded the case to the Board for further proceedings consistent with an August 2013 Joint Motion for Partial Remand. 

In the August 2012 decision, the Board also increased the disability evaluation for allergic rhinitis and bronchial asthma from non-compensable to 30 percent disabling.  However, in the August 2013 Joint Motion for Partial Remand, the parties stated that the Veteran was not disputing this issue.  Furthermore, the Court explicitly indicated in its August 2013 Order that the remand was only for the issue for stress-related central retinitis serosa.  Therefore, the only issue before the Board at this time is the increased rating for the eye disability. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent evaluation for his stress-related central retinitis serosa is dated in November 2006.  In a June 2012 statement, the Veteran's representative indicated that the Veteran's eye disability had worsened in severity since he was evaluated in November 2006.  Additionally, as noted by the parties to the Joint Motion for Partial Remand, the November 2006 report does not address all of the criteria for rating the Veteran's eye disability.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected stress-related central retinitis serosa, to include considering all of the criteria in rating the disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected stress-related central retinitis serosa.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's eye disability, including the following:
a) a visual acuity test;
b) discussion of whether the Veteran suffers from incapacitating episodes due to the eye disability (acute signs and symptoms of the eye disability that have required prescribed bed rest and treatment by a physician or other healthcare provider), and if so, the frequency and duration of such;
c) discussion whether he has pain and any rest requirements;
d) determination of whether the scotoma(s) affect(s) at least one-quarter of the visual field (quadrantanopsia); and  
e) determination of whether the scotoma(s) affect(s) are centrally located.

A rationale for any opinions expressed should be provided. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


